


110 HR 2777 IH: Utah National Guard Lands

U.S. House of Representatives
2007-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2777
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2007
			Mr. Bishop of Utah
			 (for himself, Mr. Cannon, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide for the acquisition of five isolated parcels
		  of land owned by the State of Utah, under the control of the Utah National
		  Guard, and withdrawn for military use as part of Camp Williams, Utah, in
		  exchange for a consolidated parcel of public land of approximate equal value,
		  also within the boundaries of Camp Williams, necessary for future military
		  mission training.
	
	
		1.Short titleThis Act may be cited as the
			 Utah National Guard Lands
			 Consolidation Act.
		2.Land exchange,
			 Camp Williams, Utah
			(a)Acquisition of
			 state land authorizedThe Secretary of the Interior, acting
			 through the Bureau of Land Management, shall accept ownership of all right,
			 title, and interest in and to certain lands comprising approximately 931 acres
			 owned by the State of Utah and located within the boundaries of the public
			 lands currently withdrawn for military use by the Utah National Guard as
			 Camp Williams, as generally depicted on a map entitled
			 Camp Williams Land Exchange and dated April 9, 2007, if such
			 lands are offered to the Secretary by the State of Utah.
			(b)Conveyance of
			 Federal land authorizedIn exchange for the State lands acquired
			 under subsection (a), the Secretary shall convey to the State of Utah all
			 right, title, and interest of the United States in and to public lands within
			 the boundaries of Camp Williams of substantially equal value to the acquired
			 lands.
			(c)Conditions of
			 land exchangeThe land exchange shall be subject to the following
			 conditions:
				(1)Location of land
			 transferredThe land to be conveyed to the State of Utah by the
			 Secretary shall be selected in consultation with the Governor of Utah, and
			 shall be located adjacent to existing Camp Williams’ facilities and
			 infrastructure, and have access to State of Utah Route 68, as generally
			 depicted as selected lands on the map referred to in subsection
			 (a).
				(2)Valuation of
			 parcelsThe valuation of lands accepted by the Secretary and
			 lands conveyed to the State of Utah shall be determined by the Secretary in
			 accordance with the Uniform Appraisal Standards for Federal Land Acquisition,
			 except that the appraisal of the land shall only take into consideration their
			 value as noncommercial lands used for military purposes.
				(3)Administrative
			 costsIn the absence of a mutual agreement between the Secretary
			 and the Governor of Utah respecting administrative costs necessary to carry out
			 this section, the Secretary and the State of Utah shall share the costs
			 equally.
				(d)Reversionary
			 interestThe lands conveyed to the State of Utah shall be subject
			 to a reversionary interest that such lands shall revert back to ownership of
			 the United States if they are sold or attempted to be sold, or if they are used
			 solely for nondefense, commercial purposes. It is not a violation of the
			 reversionary interest for the State of Utah to lease the lands to commercial
			 interests if such leases facilitate public-private partnerships for the
			 construction and operation of buildings, facilities, roads, or other
			 infrastructure that support the Utah National Guard mission or for other public
			 purposes.
			(e)Management of
			 acquired landsThe lands acquired by the Secretary under
			 subsection (a) shall be managed by the Bureau of Land Management as withdrawn
			 public lands for military use, in the same manner and to the same extent as
			 adjacent public lands within the boundaries of Camp Williams.
			(f)Time for
			 exchangeThe land exchange
			 provided for under this section shall occur not later than 120 days after the
			 date on which the lands described in subsection (a) are offered to the
			 Secretary by the State of Utah, and no futher environmental review is required
			 before the Secretary may proceed with the land exchange.
			
